        Case 4:20-cr-00053-BMM Document 90 Filed 08/13/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                    Cause No. CR 20-53-GF-BMM-03

              Plaintiff,

       vs.                                                 ORDER

SHIRLEY ANN ADCOCK,

              Defendant.


      Defendant Shirley Ann Adcock moves the Court for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A). (Doc. 80). On March 4, 2021, the Court

sentenced Adcock to serve eight months in prison followed by a three-year period

of supervised release. See Judgment (Doc. 75). Adcock’s Motion does not indicate

that she has met the statutory exhaustion requirement under 18 U.S.C. §

3582(c)(1)(A). The Court will presume that Adcock has made this request more

than thirty days before filing the present motion. Adcock currently is housed at

Greenville FCI and her projected release date is December 26, 2021. See Inmate

Locator, www.bop.gov/inmateloc (accessed August 13, 2021).

      After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce a sentence if “extraordinary and compelling reasons warrant such a

                                         1
        Case 4:20-cr-00053-BMM Document 90 Filed 08/13/21 Page 2 of 3



reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides that any sentence

reduction must be consistent with the “applicable” policy statement in the

Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t); U.S.S.G. § 1B1.13(3)

(Nov. 1, 2018). The guideline has not been revised since Congress amended §

3582(c)(1) to allow defendants, not just the Director of the Bureau of Prisons, to

move for sentence reductions. The Ninth Circuit now holds that U.S.S.G. § 1B1.13

applies only to motions for release filed by the Director. See, e.g., United States v.

Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (per curiam); see also United States v.

McGee, 992 F.3d 1035, 1050 (10th Cir. 2021); United States v. McCoy, 981 F.3d

271, 281 (4th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020); United States v. Jones, 980 F.3d 1098, 1108‒11 (6th Cir. 2020); United

States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020).

      The applicable factors from § 3553(a) may include the “nature and

circumstances of the offense and the history and characteristics of the defendant,”

the need for the sentence “to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense,” to deter

criminal conduct and protect the public, and to provide effective correctional

treatment, including education or vocational training and medical care. See 18

U.S.C. § 3553(a)(1), (2). The Court may also consider the advisory guideline range

                                           2
        Case 4:20-cr-00053-BMM Document 90 Filed 08/13/21 Page 3 of 3



and the need to “avoid unwarranted sentencing disparities” among similarly

situated defendants and to provide restitution to victims. See id. § 3553(a)(A), (6)–

(7).

       Adcock requests a sentence reduction based on her age and health conditions

“as outlined in the presentence report.” (Doc. 80). The Court already considered

Adcock’s age and health, however, when it imposed her sentence five months

prior. Adcock does not allege a single change in her circumstances since the

presentence report was issued. Adcock has failed to provide the Court with an

extraordinary and compelling reason to justify a reduction in her sentence.

       Accordingly, IT IS ORDERED that Adcock’s motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 80) is DENIED.

       DATED this 13th day of August, 2021.




                                          3
